Name: Commission Regulation (EEC) No 1564/90 of 11 June 1990 establishing the prices and amounts fixed in ecus by the Council in the pigmeat sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: animal product;  consumption;  agricultural policy
 Date Published: nan

 No L 148/30 Official Journal of the European Communities 12. 6 . 90 COMMISSION REGULATION (EEC) No 1564/90 of 11 June 1990 establishing the prices and amounts fixed in ecus by the Council in the pigmeat sector and reduced as a result of the monetary realignment of 5 January 1990 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the pigmeat sector to which the coefficient 1,001712 is applied from 1 July 1990 under the arrange ­ ments for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; Whereas the basic price and the standard quality for slaughtered pigs for the 1990/91 marketing year were fixed by Council Regulation (EEC) No 1324/90 (4); Article 1 The basic price fixed in ecus by the Council for the 1990/91 marketing year in the pigmeat sector and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be ECU 1 897 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 83, 30. 3 . 1990, p. 102. ( «) OJ No L 132, 23. 5. 1990, p. 18 .